Citation Nr: 1760121	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to Agent Orange/herbicide agents.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to Agent Orange/herbicide agents.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to Agent Orange/herbicide agents.

4.  Entitlement to service connection for peripheral artery disease (PAD) of both upper and both lower extremities.

5.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1971, with verified service in the Republic of Vietnam from February 1970 to February 1971.  This matter is before the Board of Veterans'Appeals (Board) on appeal from a May 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's file is now in the jurisdiction of the Roanoke, Virginia RO.  In July 2014 these matters were remanded (by a Veterans Law Judge who is no longer with the Board) for further development. 

A July 2014 Board Remand inexplicably included the issue of service connection for PAD of the bilateral upper and lower extremities [despite the withdrawal of that appeal on three separate occasions prior to the remand.  As the withdrawal was effective when received, that issue will not be addressed herein.]  

The issues seeking service connection for skin cancer and an extraschedular compensable rating for bilateral hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 





FINDINGS OF FACT

1.  In written statements received in January 2013, August 2013, and March 2014, prior to the promulgation of a Board decision in the matter, the Veteran's attorney requested withdrawal of his appeal seeking service connection for PAD of both upper and both lower extremities. 

2.  The Veteran's peripheral neuropathy of both upper and both lower extremities was not manifested in service, within one year following his last exposure to herbicides, or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that the neuropathy is etiologically related to his service.

3.  Prior to August 10, 2011, the Veteran's service connected psychiatric disability is reasonably shown to have been manifested by symptoms producing occupational and social impairment with occasional decrease in work efficiency, but not occupational and social impairment with reduced reliability and productivity.

4.  From August 10, 2011, sustained improvement of the psychiatric disability is shown; the disability is not shown to have produced occupational and social impairment with occasional decrease in work efficiency. 

5.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level III in the right ear or Level II in the left. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the claim seeking service connection for PAD of both upper and both lower extremities; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. 
§§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Service connection for peripheral neuropathy of both upper and both lower extremities  is not warranted. 38 U.S.C. §§ 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The Veteran's service connected psychiatric disability warrants staged ratings of 30 percent (but no higher) prior to August 10, 2011 and no more than 10 percent throughout since.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).

4.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.
§§ 1155, 5107 (2012) 38 C.F.R. §§ 4.85,  Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Inasmuch as the Veteran has expressed intent to withdraw his appeal seeking service connection for PAD of the bilateral upper and lower extremities, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511 (a) is subject to a decision by the Secretary.
38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  

In written statements received in January 2013, August 2013, and March 2014, the Veteran's attorney requested withdrawal of his appeal seeking service connection for PAD.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  Accordingly, despite the 2014 Remand (which apparently overlooked the withdrawal, from the time of the receipt of the withdrawal the claim of service connection for PAD has no longer been on appeal. 

As the Veteran has withdrawn his appeal in these matters, the Board does not have jurisdiction to further consider an appeal in the matter.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By October 2010 correspondence, VA provided the Veteran VCAA mandated notice with respect to his claims seeking service connection.

Regarding the rating for PTSD, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an August 2017 supplemental SOC (SSOC) readjudicated this matter after further development was completed.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

Regarding the claim for a compensable rating for bilateral hearing loss, the requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met.  In a claim for increase, the VCAA requirement is generic notice.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided in October 2010 correspondence.  It is not now alleged  that the Veteran received insufficient notice.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2010 (for hearing loss), January 2011 (PTSD and peripheral nerves), March 2017 (PTSD and peripheral nerves) and May 2017 (for hearing loss).  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection for bilateral upper and bilateral lower extremity peripheral neuropathy

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Certain diseases (including early-onset peripheral neuropathy) may be service connected on a presumptive basis as due to exposure to herbicide agents (Agent Orange) in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  
38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Early onset peripheral neuropathy is defined as peripheral neuropathy which is manifested to a compensable degree within a year following the last exposure to an herbicide agent in service.  38 C.F.R. § 3.307(a)(6)(ii). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v Derwinski, 1 Vet. App.49 ,55 
(1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records are silent regarding peripheral neuropathy of the upper or lower extremities. 

On January 2011 peripheral nerves examination, the Veteran reported his neuropathy symptoms began in 1996.  He reported that he gradually began to have pain in his legs, and his hands became numb.  He took Alleve, and his wife massaged his hands and feet to help with the symptoms.  He sought treatment two years prior to the examination, and was informed that he had PAD in his lower legs.  Gabapentin was prescribed, but he had not taken it.  On examination, he reported numbness, parasthesias, pain and tingling.  The examiner noted that the Veteran had subjective complaints of upper and lower extremity tingling, but that no peripheral neuropathy was found on examination.  He opined that the Veteran most likely had PAD.  

An August 2011 VA treatment record notes that the Veteran's left hand revealed a positive Tinel's sign at the left wrist.  He also had a positive Tinel's sign at the left cubital tunnel.  He did not have any thenar atrophy or interosseous muscle weakness.  The impression was left carpal tunnel syndrome.

A July 2012 EMG of the upper extremities showed bilateral median neuropathies, right greater than the left, most likely localizing to the wrist, right tardy ulnar palsy around the elbow, and mild left ulnar nerve slowing around the elbow.  [Typically greater than 10 m/sec is considered of surgical significance].

A September 2013 VA treatment record notes that the Veteran called to report that he had been experiencing increased bilateral leg pain for the past three weeks.  He reported constant throbbing pain and that his left leg was more painful than the right, and that he took Tylenol and Aleve, without significant improvement. 

A December 2015 VA treatment record notes that the Veteran was non-diabetic and non-rheumatologic and that B12 studies in 2010 and 2011 were normal.  It was noted that nerve conduction studies in 2011 were abnormal and Neurontin was prescribed. 

On March 2017 VA peripheral nerves examination, the Veteran reported symptoms of burning, tingling, and itching in his feet and legs that started in 2007 or 2008.  He reported that he sought treatment in 2009, when neuropathy was diagnosed, and medication was prescribed.  He reported surgery for carpal tunnel of his wrists and right elbow.  He reported he had surgery for carpal tunnel bilaterally.  The examiner opined that the Veteran's peripheral neuropathy both upper and both lower extremities is less likely than not related to his service, to include his exposure to Agent Orange.  The examiner explained that the Veteran's assertion that his symptoms began in 1996 is inconsistent with the evidence in the record.  He noted that the Veteran reported on a full physical from 2000 that he had no neurologic symptoms.  He also noted that records prior to 2009 show no symptoms, complaints, or treatment suggestive of peripheral neuropathy, and the disorder presented multiple decades after the Veteran's service in Vietnam.  The diagnosis was idiopathic peripheral neuropathy.  

It is not in dispute that the Veteran now has peripheral neuropathy of both upper and both lower extremities.  It is also well-established in the record that he served in Vietnam, and is presumed to have been exposed to herbicides by virtue of such service.  The critical question remaining is whether there is competent evidence of a nexus between his service and the peripheral neuropathy of both upper and both lower extremities.

There is no evidence, or allegation, that the Veteran's peripheral neuropathy was manifested within a year following his last presumed exposure to herbicides in service in 1971.  His STRs are silent for complaints, history, treatment, diagnosis or findings of peripheral neuropathy of the upper or lower extremities.  Peripheral neuropathy was not diagnosed until 2009, more than 30 years after the Veteran is presumed to have last been exposed to Agent Orange.  Consequently, service connection for peripheral neuropathy on the basis that it became manifest in service and persisted or on a presumptive basis (either for chronic disease under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a), or based on exposure to herbicide agents under 38 U.S.C.§  1116; 38 C.F.R. § 3.309(e)) is not warranted.

The Veteran's proposed theory of entitlement is one of presumptive service connection under 38 U.S.C. § 1116 (based on exposure to Agent Orange in Vietnam).  He alleges that the disability became manifest in 1996.  While such allegation is inconsistent with data in the record, conceding (strictly for the purpose of this discussion) that the allegation may be factual, that still places onset some 25 years following service in Vietnam (and last presumed exposure), and his peripheral neuropathy does not meet the regulatory definition of early onset neuropathy.  Accordingly, service connection under 38 U.S.C. § 1116; 38 C.F.R. § 3.309 (e) is not warranted.

While the Veteran may still establish service connection for his bilateral peripheral neuropathy of the upper and lower extremities by affirmative evidence showing the disease was incurred in service (see 38 C.F.R. § 3.303(d)), he has presented no such evidence.  In the absence of entitlement under potentially applicable presumptions under 38 U.S.C. §§ 1112, 1116) and without a showing of continuity of symptoms, whether or not a current disease such as peripheral neuropathy of the upper and lower extremities is related to remote service/an event therein is a medical question.  The only competent (medical) evidence in the record that addresses that question is in the opinion by the March 2017 VA examiner, and is against the Veteran's claim.  [A January 2011 VA examination did not include a nexus opinion.]  The 2017 VA examiner expressed familiarity with the record and included rationale, that cites to factual data.  The Board finds it probative evidence in the matter.  In the absence of competent (medical opinion or treatise) evidence to the contrary, it is persuasive. 

In short, the overall evidentiary record, on which the Veteran has requested the Board to decide this claim, does not support that there is a nexus between his neuropathy of the upper and lower extremities and his service.  The preponderance of the evidence is against these claims.  Hence, the benefit of the doubt doctrine does not apply.  The appeals in these matters must be denied.

Increased rating claims

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  Any reasonable doubt regarding the degree of disability is to be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

PTSD

Under 38 C.F.R. § 4.130, Code 9411 PTSD is rated pursuant to the criteria in the General Rating Formula for Mental Disorders (General Formula).  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.

Where the rating is the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for distinct periods when different levels of disability are shown.  See Fenderson v. West, 12 Vet. App. 119 (1999).
When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  VA treatment records from December 2010 to May 2017 note a single Global Assessment of Functioning (GAF) score of 65 (on the January 2011 VA examination).  GAF scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Lesser scores reflect increasingly severe levels of mental impairment.  [Under revisions to the governing regulation (38 C.F.R. § 4.130) VA has endorsed use of American Psychiatric Association's DSM-5.  DSM-5 did not incorporate use of GAF scores to identify levels of disability.  However, discussion of such score is appropriate here as the period for consideration preceded VA's adoption of DSM-5.]  

An April 2000 VA treatment record notes that the Veteran reported no depression or suicidal urges, that he slept well, and denied nervousness or frightened feelings. 

A December 2010 VA treatment record notes that the Veteran reported not feeling hopeless/helpless during the prior week .  He also reported that in the prior week he did not have suicidal and homicidal ideation.  He denied any history of suicide attempts.  The examiner noted that the Veteran presented minimal risk for self-harm or harm to others.  He reported anxiety related nightmares since his return from Vietnam.  He endorsed having hypervigilance, social isolation, sleep problems, exaggerated startle response, and avoidance of crowds or violent movies.  His wife described him as a recluse, but he reported that he enjoyed some of the social interaction he received as a Christmas tree salesman. The diagnosis was anxiety disorder, not otherwise specified, rule out PTSD.  The examiner opined that the Veteran's current risk potential for suicidal behavior was low.  Further intervention was recommended but the Veteran declined further treatment. 

On January 2011 VA examination, the Veteran reported that he worked in dining facilities at Virginia Tech from 1999 to 2008 and left the position due to homicidal thoughts toward a co-worker, had been married three times, (most recently in 1996), and lived with his wife on a Christmas Tree farm, where he also worked, and raised chickens.  On mental status examination the Veteran was described as casually dressed, with marginal personal hygiene and grooming.  The examiner noted no evidence of impairment of thought processing and communication or delusions and hallucinations.  His speech was within normal limits for rate and volume, and was coherent and logical.  His memory appeared to be grossly intact, and his affect was irritable with congruent irritable mood.  He reported occasional (once a month) depression and anxiety.  He reported episodic crying spells, but related the spells to the shootings at Virginia Tech.  He reported having suicidal ideation several times a month and homicidal ideation once a month, indicating that he had homicidal thoughts toward a former co-worker.  He denied panic attacks and ritualistic behavior and reported that he slept 7-8 hours nightly.  He reported dreams of being chased once a month.  He avoided crowds, loud places, weapons being discharged, funerals, movie theaters, and sporting events.  He reported being hypervigilant on most days such as leaving the bedroom window open at night to hear any noise and movement outside, and checking to ensure that the doors to the house were locked at night.  He reported an exaggerated startle response to a sudden loud noise and to a person approaching him from behind without him having any forewarning.  The diagnosis was PTSD, chronic and mild.  The GAF score assigned was 65.  The examiner noted that the Veteran's PTSD symptoms were evaluated as being mild and as having a mild detrimental impact on his affective behavior, and cognitive, social, somatic, and occupational functioning.

An August 10, 2011 VA treatment record notes that the Veteran denied having suicidal or homicidal thoughts. 

A February 2014 private treatment record notes that the Veteran denied having depression, suicidal ideation, hallucinations, or memory loss.  He also reported that he was not nervous or anxious and did not have insomnia.

May 2014 and December 2015 VA treatment records note a PHQ-2 depression screen.  The Veteran reported "not at all" when he was asked if he had little interest or pleasure in doing things or feeling down, depressed, or hopeless.  The screen was negative for depression.  He reported no suicidal or homicidal thoughts. 

A June 2014 statement from the Veteran's spouse notes that she reported that she and the Veteran had been married for 18 years (since approximately 1996) and that he avoided crowds and loud noises.  She stated that he did not watch TV or use a computer, and was often up during the night patrolling their property. 

A November 2014 VA treatment record notes that the Veteran denied suicidal or homicidal thoughts. 

A June 2015 private treatment record notes that the Veteran was oriented to person, time and place, his mood and affect were appropriate to situation, he had appropriate judgement, and his insight and memory were intact.

A December 2015 VA treatment record notes that on a PTSD screening test the Veteran reported that he did not have any nightmares regarding a stressor in service, did not go out of his way to avoid situations that reminded him of it, was not constantly on guard or easily startled, and did not feel numb or detached from others or his surroundings.  The screen was negative for PTSD.

An April 2016 VA treatment record notes that the Veteran was oriented to person, time and place, his mood and affect were appropriate to the situation, he had appropriate judgement and insight, and his memory was intact.

On March 2017 VA examination, the Veteran reported that he continued to be married to his third wife of 21 years; the marriage was going well, and they took care of his elderly aunt on Thursdays.  He reported that he liked to stay at home, took walks with his wife, did not have friends, and did not engage in any organized social activity.  He had retired from the Christmas tree farm six years prior to the examination because the trees became too big, and he was too old to handle the work.  The examiner noted that the Veteran had been screened for depression in May 2014 and December 2015 and for PTSD in December 2015 and all screenings were negative for both disorders.  He had not had any mental health treatment.  He generally felt fine, but had some impatience and anger issues.  He did not sleep well due to an ongoing dispute with a neighbor and had nightmares involving harming the man.  He avoided gunfire, crowds, and television. 

On mental status examination, the Veteran's grooming and hygiene were described as good, and he was dressed in casual attire, appropriate for the setting.  His mood was euthymic, and his affect was mood congruent.  His psychomotor activity level was within normal limits.  His receptive and expressive speech were within normal limits.  His thought processes appeared logical and goal directed.  His reality testing was good.  He denied delusions or hallucinations.  His intellectual functioning appeared to be within the average range. His insight and judgment seemed to be good.  He denied suicidal or homicidal ideations.  He reported hypervigilance, an exaggerated startle response, and mild memory loss.  The examiner opined that a mental condition has been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner opined that he did not meet DSM-5 diagnostic criteria for PTSD because he did not endorse any Criterion D symptoms, which are negative alteration in cognition and mood associated with the traumatic event. 

Considering the record in the light most favorable to the Veteran, the Board finds that a 30 percent rating is warranted for his service-connected psychiatric disability throughout prior to August 10, 2011.  While many VA treatment records during this time period note that the Veteran's psychiatric symptoms were mild, he was also noted on occasion to have episodes of depression, anxiety, and suspiciousness.  On January 2011 VA examination, a GAF score of 65 was assigned which indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Therefore, the Board finds that a 30 percent rating (reflecting occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks) is warranted throughout prior to August 10, 2011.

The Board has considered whether a rating in excess of 30 percent was warranted prior to August 10, 2011, but finds that prior to August 10, 2011 the Veteran is not shown to have had psychiatric symptoms productive of occupational and social impairment with reduced reliability and productivity.  His symptoms prior to August 10, 2011, were generally described as mild, and he regularly presented for treatment and examinations alert and oriented, with appropriate grooming and hygiene.  He had good familial relationships, but no close friends.  He denied a history (during the time period under consideration) of angry outbursts with occasional violent thoughts.  On January 2011 VA examination,  he did not report any issues with his wife or his ability to work on their Christmas tree farm.  Given the Veteran's ability to maintain a good family relationship, as well as his ability to engage in work activities and good work history prior to retirement, the Board finds that the functional impairment resulting from the psychiatric disability, prior to August 10, 2011, was not consistent with occupational and social impairment with reduced reliability and productivity.  Consequently, prior to August 10, 2011, a rating in excess of 30 percent for PTSD is not warranted .

Beginning with the August 10, 2010 treatment record, the record reflects that there was sustained improvement of the PTSD, and that no more than mild or transient symptoms (as reflected by 2014, 2015, and 2016 treatment records) were shown.  The Board notes that the Veteran reported hypervigilance, an exaggerated startle response, mild memory loss and some trouble sleeping on March 2017 VA examination, and reported that he did not sleep well due to an ongoing dispute with a neighbor.  However, the reported symptoms are not shown to have impacted adversely 0n social and occupational functioning so as to result in decreases in work efficiency or an inability to perform occupational tasks.  Notably, he functions well in daily living activities even without receiving any treatment (occupational impairment is not specifically addressed as the Veteran had retired, and was not seeking work).  He has maintained good relationships with family and friends.  He had retired from working on the Christmas tree farm in 2011 because the trees had grown too large and because the work became too physically demanding for him (not due to psychiatric symptoms).  On examination, he had good hygiene and grooming.  He did not demonstrate any panic disorders, chronic sleep disorders, or suspiciousness, and denied suicidal and homicidal ideations.  As noted, the examiner concluded that a mental condition was formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

Consequently, the Board finds that from August 10, 2011, the Veteran's service-connected PTSD does not warrant a rating in excess of  10 percent. 

The Board notes the lay statements submitted by the Veteran and his wife in support of this claim.  They detail the types of  symptoms (anxiety, nightmares, irritability, etc.) he has. However, the level of impairment of functioning they describe (from August 10, 2011) does not rise above a level consistent with the criteria for the 10 percent rating now assigned from August 10, 2011.  

Bilateral Hearing Loss

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for distinct periods of time when varying levels of disability are shown.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The Veteran's claim for an increased rating for his bilateral hearing loss was received on September 9, 2010.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86. 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (under Table VIA).  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz (Hz)) are 55 decibels or greater. Another occurs when the puretone threshold at 1000 Hz is 30 decibels or less, and the threshold at 2000 Hz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b). Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

On December 2010 VA examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
65
70
38
LEFT
0
20
70
80
43

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 in the left.  Under Table VI, the Veteran had level I hearing acuity in each ear, warranting a 0 percent rating under Table VII.  He reported difficulty understanding conversations when there is background noise.  The examiner opined that the hearing loss did not affect employability. 

On May 2017 VA examination, audiometry revealed that puretone thresholds were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
75
75
48
LEFT
15
30
80
100
56

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 in the left.  Under Table VI, the Veteran had level III hearing acuity in the right ear and level II hearing acuity in the left ear, warranting a 0 percent rating under Table VII.  The examiner opined that the degree of difficulty understanding conversational speech is almost insurmountable, given the Veteran's degree of hearing loss, particularly when he is in the presence of background noise.  He had great difficulty understanding speech in the absence of visual cues, as well.  The functional impairment was severe, given the Veteran's degree of hearing loss, particularly in the presence of background noise.  The examiner further opined that the Veteran would have difficulty with communication in any environment, he could not sustain employment with any job that required verbal communication, and the hearing difficulty greatly affected his ability to perform physical and sedentary activities of employment if communication was essential to perform the specific activity.  The record does not include any further pertinent audiometry during the period under consideration.  

As the assignment of a disability rating for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to be assigned.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI-VII, Code 6100.  The findings on all official audiometry fall squarely within the parameters of the criteria for a 0 percent rating.  Accordingly, the preponderance of the evidence is against the claim for a schedular compensable rating for the bilateral hearing loss.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The matter of entitlement to an extraschedular compensable rating for the hearing loss has been raised by the comments by the May 2017 VA examiner, and is addressed in the remand below.  


ORDER

The appeal seeking service connection for PAD of both upper and both lower extremities is dismissed.

Service connection for bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy is denied.  
An increased (to 30 percent) rating for PTSD is granted for throughout the period prior to August 10, 2011, subject to the regulations governing payment of monetary awards.

Ratings for PTSD in excess of 30 percent prior to August 10, 2011 and in excess of 10 percent from that date are denied.  

A schedular compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim of service connection for skin cancer as due to exposure to herbicide agents in service.  Because he served in Vietnam, he is presumed to have been exposed to Agent Orange during service.  A March 2014 private treatment record notes a history of basal cell carcinoma, and an October 1998 treatment records notes removal of a dermatofibroma.  Although basal cell skin cancer is not listed in 38 C.F.R. § 3.309 (e) (as a disease associated with exposure to herbicides), he may nonetheless substantiate his claim under that theory of entitlement by competent evidence that the skin cancer is related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  In a March 2014 statement, the Veteran's representative seems to question if the lesion removed in October 1998 was dermatofibroma or a dermatofibrosarcoma protuberans.  The presumption of service connection under 38 U.S.C. § 1116 would apply if the Veteran had the latter.  The current record does not include an adequate medical opinion addressing this matter.  As it is a medical question, an examination to secure a medical advisory opinion is necessary.  

The Veteran's bilateral hearing loss is assigned a schedular 0 percent rating.  The report by the May 2017 VA examiner that the Veteran can hardly understand spoken words and phrases, and relies on visual clues like lip and hand movement to be able to understand what is being said, suggests that the schedular criteria may be inadequate to assess the impact of the Veteran's hearing loss disability on his functioning.  However, the opinion focuses primarily on the types of employment he does have experience in, and does not address the impact of the hearing loss disability on the types of employment in which the Veteran has experience (a college food service and a Christmas Tree farm).  It does not appear that either employment was terminated due to hearing impairment (or abnormally impacted by the hearing loss).  The AOJ's attention is directed to the recent CAVC opinion in Rossy v. Shulkin (16-0720) for guidance prior to any referral for extraschedular consideration. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for skin cancer and to provide authorizations for VA to obtain outstanding records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should then arrange for the Veteran to be examined by an oncologist or dermatologist to ascertain the nature and likely etiology of his skin cancer.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

Please identify (by diagnosis) the specific nature of the Veteran's skin cancer. Is he shown to have had dermatofibrosarcoma protuberans?  If not, is it at least as likely as not (a 50% or better probability) that the form of skin cancer found is related to his military service, to include as due to his exposure to Agent Orange/herbicide agents therein?

If the opinion is to the effect that the Veteran's skin cancer is unrelated to service, the examiner should identify the etiology for the skin cancer considered more likely.

The examiner must explain the rationale for all opinions. 

3.  The AOJ should also arrange for the Veteran's record to be returned to the audiologist who examined him in 2017 [if that provider is unavailable, to another audiologist or otologist] for review and a clarifying medical advisory opinion.  Specifically, the examiner is asked to clarify the statements made on 2017 VA examination regarding the impact of the Veteran's noncompensable hearing loss on occupational functioning; the examiner should specifically include discussion of the impact of the hearing loss found on occupations such as those in which the veteran has experience (in food service and maintaining a Christmas tree farm). 

4.  If the opinion by the examiner reflects a degree of functional (See Rossy) impairment not encompassed by schedular rating criteria, the AOJ should prepare an appropriate summary of evidence bearing on the matter, and refer the claim to the Director of VA Compensation for consideration of an extraschedular compensable rating for the bilateral hearing loss disability.
5.  The AOJ should then review the record and readjudicate the remanded claims.  If either remain denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative  opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


